DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/527329.   Claims 1-16 and 18-20 are pending.

Information Disclosure Statement
Applicant’s IDS of 02/08/2021 has been considered.   Examiner notes that three identical copies of the IDS were received.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record; “comprising a hydrodynamic torus at least partially radially and axially inside of the electric motor; a first clutch for drivingly connecting the rotor to the engine; a second clutch arranged in parallel with the hydraulic coupling for drivingly connecting the rotor to an input shaft of the planetary transmission; and, a flow plate assembly fixed to the housing, the flow plate assembly comprising: a first flow plate comprising a first radial groove forming a first portion of a 

Regarding claim 11 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record; “comprising a hydrodynamic torus at least partially radially and axially inside of the electric motor; a first clutch for drivingly connecting the rotor to the engine; a second clutch arranged in parallel with the hydraulic coupling for drivingly connecting the rotor to an input shaft of the planetary transmission; a flow plate assembly fixed to the housing; a drive hub arranged for driving connection to the engine; and, a first bearing arranged radially between the drive hub and the flow plate assembly for radially positioning the drive hub in the housing.”  

Regarding claim 15 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record; “a rotor carrier: arranged radially between the hydraulic coupling and the rotor; fixed to the impeller shell; and, rotationally fixed to the rotor; and comprising: a first cylindrical portion; a second cylindrical portion, radially outside of the first cylindrical portion, and, a radial wall connecting the first cylindrical portion to the second cylindrical portion.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK A MANLEY/Primary Examiner, Art Unit 3659